This is an appeal by the defendants from a judgment allowing plaintiff's claim in the sum of $3000 and adjudging that it be paid in preference to all common claims and demands against the defendant bank.
The defendants filed printed abstract of the bill of exceptions in the cause but did not furnish abstract of any part of the record proper.
In the absence of an abstract of the record proper we cannot determine the issues presented in the trial of the cause.
Our Rule 15 provides that an appellant shall deliver to respondent copy of his abstract twenty days before the day on which the cause is docketed for hearing. The penalty for failing to comply with Rule 15 is dismissal of the appeal.
On October 12, 1933, eight days after the cause was submitted in this court, the defendants, without leave of court, filed "appellants certified copy of the record proper." *Page 345 
Our Rule 5 forbids consideration of the abstract filed after the cause was submitted. [Reno v. Fitz Jarrell, 163 Mo. 411, 414.] The appeal is dismissed. Reynolds, C., concurs.